924 F.2d 1051Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leon Herbert CROWE, II,v.DEPARTMENT OF CORRECTIONS, EMPLOYEES, Edward Murray,Director, L.B. CEI, Manager, Toni V. Bair, Warden, Fred W.Green, Assistant Warden, Jerry Davis, Record Custodian, P.O'Halloran, J.R. Taylor, Chairman, I.C., H.B. Cassada, M.D.Scales, G. Kiser, David A. Garraghty, Warden, Keith Davis,Lt. Whitlow, Defendants-Appellees.
No. 90-7404.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 31, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate Judge.  (CA-89-138)
Leon Herbert Crowe, II, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Leon Herbert Crowe, II, appeals from the magistrate judge's* order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Crowe v. Dep't of Corrections, CA-89-138 (E.D.Va. May 8 and Nov. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The parties consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. Sec. 636(c)